Case 12-14601-JJG-7A         Doc 71    Filed 07/07/20     EOD 07/07/20 11:35:12        Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 ) CASE NO. 12-14601-JJG-7A
BRYAN TAYLOR MCGUIRE                             )
SUZANNE ANNETTE MCGUIRE                          )
                                                 )
                       DEBTORS.                  )


                     TRUSTEE'S WITHDRAWAL OF TRUSTEE’S
                   NOTICE OF DEPOSIT OF UNCLAIMED DIVIDENDS

         Comes now the Trustee, Thomas A. Krudy, and hereby withdraws his Trustee’s Notice of

Deposit of Unclaimed Dividends (Doc 70) filed on or about July 7, 2020, for the reason that the

Trustee’s Notice of Deposit of Unclaimed Dividends was inadvertently filed.

                                              Respectfully submitted,




                                              /s/ Thomas A. Krudy
                                              Thomas A. Krudy, Trustee
                                              236 E. 15th St.
                                              Indianapolis, IN 46202
                                              (317) 635-4428
                                              tkrudytrustee@gmail.com


                                CERTIFICATE OF SERVICE

         I hereby certify that on July 7, 2020 a copy of the foregoing Trustee's Notice of Deposit
of Unclaimed Dividends was filed electronically. Notice of this filing will be sent to the
following parties through the Court's Electronic Case Filing System. Parties may access this
filing through the Court's system.

United States Trustee
ustpregion10.in.ecf@usdoj.gov

Robert C. Perry
rcperry@tds.net
Case 12-14601-JJG-7A        Doc 71    Filed 07/07/20    EOD 07/07/20 11:35:12       Pg 2 of 2




Paul D. Gresk
Bankruptcy@gslawindy.com

Fred L. Cline
fred@oliverandcline.com



I further certify that on July 7, 2020, a copy of the foregoing Trustee's Notice of Deposit of
Unclaimed Dividends was mailed by first-class U.S. Mail, postage prepaid, and properly
addressed to the following: N/A


                                            /s/ Thomas A. Krudy________________________
                                            Thomas A. Krudy. Trustee
